Name: 2006/581/EC: Commission Decision of 7 August 2006 setting up a group of experts on the policy needs for data on crime and criminal justice
 Type: Decision
 Subject Matter: economic analysis;  social affairs;  criminal law;  information technology and data processing;  miscellaneous industries
 Date Published: 2006-08-29; 2007-05-08

 29.8.2006 EN Official Journal of the European Union L 234/29 COMMISSION DECISION of 7 August 2006 setting up a group of experts on the policy needs for data on crime and criminal justice (2006/581/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty on European Union, Whereas: (1) Article 29 of the Treaty on European Union assigned the European Union and the Member States the task of ensuring that the Union shall, through closer cooperation, provide citizens with a high level of safety within the area of justice, freedom and security through the prevention and combating of crime, organised or otherwise. (2) With a view to supporting the development of harmonised and comparable European Union statistics on crime and criminal justice, essential for the development and monitoring of Community legislation and policies, as outlined in the Action Plan implementing the Hague Programme (1), the Commission may need to call upon the expertise of representatives of Member States and of specialists in an advisory body. (3) The production of Community statistics is governed by the rules set out in Council Regulation (EC) No 322/97 of 17 February 1997 on Community Statistics (2) and actions on the establishment of Community statistics are carried out according to the Community Statistical Programme and its Annual Programmes (3) and respecting the principles set out in the European Code of Practice adopted by the Statistical Programme Committee on 24 February 2005 and attached to the Commission Communication to the European Parliament and to the Council and Recommendation of the Commission of 25 May 2005 (4) on the independence, integrity and accountability of the national and Community statistical authorities. (4) The expert group shall be composed of individuals competent to consider the policy needs and advise on the effective use of indicators and data in the area of crime and criminal justice. (5) Rules on disclosure of information by members of the expert group should be provided for, without prejudice to the Commissions rules on security as set out in the Annex to Commission Decision 2001/844/EC, ECSC, Euratom (5). (6) Personal data relating to members of the expert group should be processed in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (6). (7) The Expert group on the policy needs for data on crime and criminal justice therefore has to be set up and its terms of reference and structures detailed. (8) No decision is superseded by the setting up of this expert group. (9) The membership of this expert group is to be appointed for an initial two year mandate, after which the Commission will consider the advisability of an extension, HAS DECIDED AS FOLLOWS: Article 1 A group of experts, the Expert group on the policy needs for data on crime and criminal justice, hereinafter referred to as the expert group is hereby set up by the Commission. Article 2 Task The expert groups tasks are:  to assist the Commission in establishing cooperation between Member States and other related organisations and bodies in implementing the EU plan on developing a comprehensive and coherent EU strategy to measure crime and criminal justice (7);  to assist the Commission in identifying the policy needs for data on crime and criminal justice at EU level;  to assist the Commission in identifying the needs for development of common indicators and tools designed to measure crime and criminal justice;  to assist the Commission in developing common indicators and other data needs;  to advise the Commission on relevant research and development needs or results to be taken into account in the work to implement the above mentioned EU plan;  to advise the Commission on collaboration with representatives from the private and academic sectors or other relevant sectors in order to include relevant knowledge and experience in the work to implement the above mentioned EU plan. Article 3 Consultation The Commission may consult the expert group on any matter relating to measuring crime and criminal justice, specifically on the identification of policy needs in the development of crime and criminal justice statistics. Article 4 Membership  Appointment 1. The expert group shall be composed of a maximum of 50 members and shall include at least 40 % of members of each sex, taken from: (a) National public authorities in the field of Justice and Home Affairs of the EU Member States, the Acceding and the Candidate countries; (b) European Union bodies and networks with relevant experience and expertise of analysing or developing crime and criminal justice data for policy purposes such as European Crime Prevention Network (EUCPN); European Monitoring Centre on Drugs and Drug Addiction (EMCDDA); Eurojust; European Police Chiefs Task Force (EPCTF); the European Police Office (Europol); European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (FRONTEX) and European Monitoring Centre on Racism and Xenophobia (EUMC); The Organisation for Security and Cooperation in Europe (OSCE); (c) International Organisations and non-governmental Organisations with relevant experience and expertise analysing or developing crime and criminal justice data for policy purposes. These consist of the following: the Council of Europe; the European Sourcebook Group; the United Nations Children's Fund (UNICEF); United Nations Office on Drugs and Crime Prevention (UNODC); World Health Organisation (WHO); (d) Individuals with expertise deriving from academic research or from the private sector in the field of analysing or measuring crime and criminal justice in the EU Member States may also become members of the expert group. 2. The Commission, Directorate-General Justice, Freedom, and Security shall appoint the members of the expert group from specialists with competence in the areas referred to in Article 2 and 4(1). In relation to point 4.1a, b and c the members shall be nominated by authorities or organisations and in relation to point 4.1d the members shall be appointed from amongst those who have responded to a call for applications. Each Member State, Acceding and Candidate country shall nominate two persons (one of each gender) for membership of whom the Commission shall appoint one. Alternate members for the members of the expert group shall be appointed in equal numbers and on the same conditions as the members. Alternate members shall automatically replace members who are absent. 3. The members shall be appointed under 4.1a, b and c as representative of a public authority or a non-governmental organisation. Those under 4.1d shall be appointed in a personal capacity and shall advise the Commission independently of any outside influence. 4. Members of the expert group shall remain in office until such time as they are replaced or their mandate ends. 5. Members who are no longer able to contribute effectively to the expert groups deliberations, who resign or who do not respect the conditions set out in the first or second point of this Article or Article 287 of the Treaty establishing the European Community may be replaced for the remaining period of their mandate. 6. Those members appointed in a personal capacity (point 3 above) shall each year sign an undertaking to act in the public interest and a declaration indicating the absence or existence of any interest which may undermine their objectivity. 7. The names of members appointed individually are published on the Internet site of the DG Justice, Freedom and Security and in the Official Journal of the European Union, series C. The names of members are collected, processed and published in accordance with the provisions of Regulation (EC) No 45/2001. Article 5 Operation 1. The expert group shall be chaired by the Commission. 2. The Commission shall coordinate the expert group's activities with those of the relevant working group on Crime and Criminal Justice Statistics, to be established by Eurostat within the context of the Community Statistical Programme as representing national statistical authorities. The Commission has the responsibility for the coherence of the work of both groups and shall endeavour to organise, where possible, joint meetings or meetings that take place on the same day. 3. The Commission shall coordinate relevant aspects of the expert group's activities with the work of other Commission related activities. 4. In agreement with the Commission, sub-groups, of up to a maximum of 15 members, may be set up to examine specific questions under terms of reference established by the expert group; they shall be disbanded as soon as these have been fulfilled. 5. The Commissions representative may ask experts or observers, including those from 3rd countries, with specific competence on a subject on the agenda to participate in the expert groups or sub-groups' deliberations if this is useful and/or necessary. 6. Information obtained by participating in the deliberations of an expert group or sub-group shall not be divulged if, in the opinion of the Commission, that information relates to confidential matters. 7. The expert group and its sub-groups shall normally meet on Commission premises on invitation by the Commission in accordance with the procedures and schedule established by it. The Commission provides secretarial services. Other Commission officials with an interest in the proceedings may attend meetings of the group and its sub-groups. 8. The expert group shall adopt its rules of procedure on the basis of the standard rules of procedure adopted by the Commission (8). 9. The Commission may publish on the Internet or otherwise, in the original language of the document concerned, any summary, conclusion, or partial conclusion or working document of the expert group. Article 6 Meeting expenses The Commission shall reimburse travel and, where appropriate, subsistence expenses for members, experts and observers in connection with the expert groups activities in accordance with the Commissions rules on the compensation of external experts. The members, experts and observers shall not be remunerated for the services they render. Meeting expenses are reimbursed within the limits of the annual budget allocated to the group by the responsible Commission services. Article 7 Applicability The decision shall take effect on the day of its publication in the Official Journal of the European Union. Done at Brussels, 7 August 2006. For the Commission Franco FRATTINI Vice-President (1) OJ C 198, 12.8.2005, p. 1. Council and Commission Action Plan implementing the Hague Programme on strengthening freedom, security and justice in the European Union. (2) OJ L 52, 22.2.1997, p. 1. (3) 2003-2007 Community Statistical Programme, as adopted by Decision No 2367/2002/EC of the European Parliament and of the Council of 16 December 2002 (OJ L 358, 31.12.2002, p. 1). (4) COM(2005) 217 final and Recommendation of the Commission on the independence, integrity and accountability of the national and Community statistical authorities. (5) OJ L 317, 3.12.2001, p. 1. (6) OJ L 8, 12.1.2001, p. 1. (7) Communication from the Commission to the European Parliament, the Council and the European Economic and Social Committee, currently on Inter service Consultation. (8) Annex III of document SEC(2005) 1004.